Case 2:20-cv-00750-JLB-NPM Document 8 Filed 10/29/20 Page 1 of 1 PageID 255




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

HANS BAECHI,

             Plaintiff,

v.                                             Case No.: 2:20-cv-00750-JLB-NPM

AIG PROPERTY CASUALTY COMPANY,

             Defendant.
                                        /

                                       ORDER

      Plaintiff has filed a notice of voluntary dismissal without prejudice (Doc. 7) of

his claims against Defendant, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i). Plaintiff’s notice is self-executing. Matthews v. Gaither, 902 F.2d

877, 880 (11th Cir. 1990) (per curiam). Plaintiff’s claims are DISMISSED

WITHOUT PREJUDICE. The Clerk is DIRECTED to terminate any pending

deadlines and close the file.

      ORDERED in Fort Myers, Florida, on October 29, 2020.
